DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiff filed his Complaint on November 30, 2010. A case management conference was held in this matter March 9, 2010.
The parties agreed to share information and set out a schedule of events. On March 29, 2010, Defendant filed a Request for Information that had been sent to Plaintiff. Defendant received no response from Plaintiff.
On June 30, 2010, the court issued a Journal Entry, stating that, as of that date, Plaintiff had not responded to Defendant's Request for Information or contacted the court. It appeared to the court that Plaintiff no longer wished to continue his appeal. Plaintiff was allowed 14 days from the date of this Journal Entry, or July 14, 2010, to notify the court if he wished to continue his appeal or the appeal will be dismissed for lack of prosecution. *Page 2 
As of this date, Plaintiff has not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this _____ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon July 26, 2010. The Court filed and entered this documenton July 26, 2010.